COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


LAWRENCE P. FLAIG
                                                                MEMORANDUM OPINION *
v.     Record No. 1404-11-3                                         PER CURIAM
                                                                  DECEMBER 13, 2011
VIRGINIA EMPLOYMENT COMMISSION AND
 GEORGE WYTHE ALBERT d/b/a FAS-T-LUBE


                       FROM THE CIRCUIT COURT OF WYTHE COUNTY
                                Josiah T. Showalter, Jr., Judge

                 (Eric R. Thiessen; McElroy, Hodges, Caldwell & Thiessen, on
                 briefs), for appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General, on brief), for appellee Virginia
                 Employment Commission.

                 No brief for appellee George Wythe Albert d/b/a Fas-T-Lube.


       Lawrence P. Flaig appeals the circuit court’s decision affirming a decision by the

Virginia Employment Commission (VEC). The VEC concluded that Flaig’s misconduct

disqualified him from unemployment benefits. We have reviewed the record, the opinions of the

VEC deputy commissioner, the VEC appeals examiner, the VEC special examiner, and the

circuit court’s June 14, 2011 final order, and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated in the special examiner’s opinion, as affirmed by the circuit

court in its final order dismissing Flaig’s petition for judicial review of the VEC’s decision. See

Flaig v. Albert, Comm’n Decision 94939-C (Oct. 27, 2010), aff’d, Flaig v. Virginia Emp’t

Comm’n, Case No. CL10000310-00 (June 14, 2011). We dispense with oral argument and


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-